                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LINDA SCOTT,                                    )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 4:19 CV 399 ACL
                                                )
ANDREW M. SAUL,                                  )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Linda Scott brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of the Social Security Administration Commissioner’s denial of her application for

Disability Insurance Benefits under Title II of the Social Security Act.

       An Administrative Law Judge (“ALJ”) found that, despite Scott’s severe impairments,

she was not disabled as she had the residual functional capacity (“RFC”) to perform work

existing in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be affirmed.

                                      I. Procedural History

       Scott filed her application for benefits on January 5, 2016, claiming that she became

unable to work on May 30, 2013. (Tr. 168-74.) She later amended her alleged onset of


                                                                                      Page 1 of 20
disability to November 3, 2014. (Tr. 44, 182-83.) Scott alleged disability due to a back injury,

anxiety, and depression. (Tr. 189, 194.) Scott was 54 years of age at her alleged onset of

disability. Id. Her application was denied initially. (Tr. 101-07.) Scott’s claim was denied

by an ALJ on May 30, 2018. (Tr. 13-33.) On January 14, 2019, the Appeals Council denied

Scott’s claim for review. (Tr. 1-6.) Thus, the decision of the ALJ stands as the final decision

of the Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       In this action, Scott raises the following claims: (1) “the ALJ failed to fully and fairly

develop the record;” (2) “the ALJ committed error in not applying the lower of two exertional

levels;” (3) “the ALJ failed to comply with 20 C.F.R. § 404.1527 by failing to accord adequate

weight to the opinion of the claimant’s treating physicians, Dr. Sattler and Dr. Ilivicky;” (4) “the

ALJ failed to consider the various factors set forth in 20 C.F.R. § 404.1527(d) in evaluating the

opinion of the treating physician;” (5) “the ALJ committed reversible error in failing to accord

proper weight to the opinion of Dr. Ilivicky, who is a specialist in the impairment of which the

claimant suffers;” and (6) “the ALJ committed reversible error in according ‘little, if any,’

weight to the opinion of the claimant’s treating therapist Stacy Guetschow as such opinions must

be considered in determining how the claimant’s impairment affects the ability to work, in

accordance with 20 C.F.R. § 404.1513(d) and SSR 06-03p.” (Doc. 14 at p. 3.)


II. The ALJ’s Determination

       The ALJ first found that Scott last met the insured status requirements of the Act on

December 31, 2014. (Tr. 16.) He next found that Scott did not engage in substantial gainful

activity during the period from her alleged onset date of November 3, 2014, through her date last

insured of December 31, 2014. Id. In addition, the ALJ concluded that Scott had the following

                                                                                       Page 2 of 20
severe impairments: lumbar post-laminectomy syndrome; depression; and borderline intellectual

functioning. Id. The ALJ found that Scott did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments. (Tr.

17.)

       As to Scott’s RFC, the ALJ stated:

               After careful consideration of the entire record, the undersigned
               finds that, through the date last insured, the claimant had the
               residual functional capacity to perform light work as defined in 20
               CFR 404.1567(b), with the following additional limitations: she
               could lift up to 20 pounds occasionally, and could lift and carry up
               to 10 pounds frequently; could stand and walk for about six hours;
               and sit for up to six hours, in an eight-hour workday, with normal
               breaks; could occasionally balance, stoop, kneel, crouch, crawl,
               and climb ramps or stairs; could never climb ladders, ropes, or
               scaffolds; should avoid unprotected heights and exposure to
               hazardous machinery; and was limited to simple, routine, and
               repetitive tasks.

(Tr. 21-22.)

       The ALJ found that Scott was unable to perform any past relevant work, but was capable

of performing other jobs existing in significant numbers in the national economy, such as hand

packer and cleaner. (Tr. 31-33.) The ALJ therefore concluded that Scott was not under a

disability, as defined in the Social Security Act, at any time from November 3, 2014, the alleged

onset date, through December 31, 2014, the date last insured. (Tr. 33.)

       The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits protectively filed on January 5, 2016, the
               claimant was not disabled under sections 216(i) and 223(d) of the
               Social Security Act through December 31, 2014, the last date
               insured.

Id.

                                                                                      Page 3 of 20
                                      III. Applicable Law

III.A. Standard of Review

       The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
                                                                                     Page 4 of 20
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the

evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted); see also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social


                                                                                       Page 5 of 20
Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, reaching out, and remembering

simple instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work setting. Id. §

416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential evaluation

process may be terminated at step two only when the claimant’s impairment or combination of

impairments would have no more than a minimal impact on his ability to work.” Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,



                                                                                       Page 6 of 20
regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th

Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant



                                                                                      Page 7 of 20
numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner

will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a,

416.920a. The first step requires the Commissioner to “record the pertinent signs, symptoms,

findings, functional limitations, and effects of treatment” in the case record to assist in the

determination of whether a mental impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1). If it is determined that a mental impairment exists, the Commissioner must

indicate whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must then rate the

degree of functional loss resulting from the impairments. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to a level of

severity which is incompatible with the ability to perform work-related activities. See id. Next,

the Commissioner must determine the severity of the impairment based on those ratings. See 20

C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must

determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating

of functional loss against the paragraph A and B criteria of the Listing of the appropriate mental

disorders. See id. If there is a severe impairment, but the impairment does not meet or equal



                                                                                        Page 8 of 20
the listings, then the Commissioner must prepare an RFC assessment. See 20 C.F.R. §§

404.1520a(c)(3), 416.920a(c)(3).

                                           IV. Discussion

        As an initial matter, the Court notes that Scott’s insured status is relevant in this case.

Scott alleged an onset of disability date of November 3, 2014. Her insured status expired on

December 31, 2014. To be entitled to benefits under Title II, Scott must demonstrate she was

disabled prior to December 31, 2014. See 20 C.F.R. § 404.130. Thus, the period under

consideration in this case is from November 3, 2014, through December 31, 2014.

        Scott must demonstrate not only the impairment, but the inability to work caused by the

impairment lasted or was expected to last, not less than twelve months. Barnhart v. Walton, 535

U.S. 212, 217-18 (2002). Additionally, the impairment suffered must be “of such severity that

[the claimant] is not only unable to do his previous work, but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy, regardless of whether...a specific job vacancy exists for him, or

whether he would be hired if he applied for work.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

        With these principles in mind, the undersigned will discuss Scott’s claims. Four of

Scott’s claims (Claims 3, 4, 5, and 6) challenge the ALJ’s evaluation of the medical opinion

evidence from her treating physicians and her treating therapist. Her other claims pertain to the

ALJ’s development of the record in determining her RFC (Claim 1), and the ALJ’s step five

determination (Claim 2). The undersigned will discuss these claims in turn, beginning with the

ALJ’s evaluation of the medical opinion evidence.


   1.       Opinion Evidence


   Scott first argues that the ALJ failed to accord adequate weight to the opinions of treating

                                                                                         Page 9 of 20
Physicians Samantha Sattler, M.D., and Howard Ilivicky, M.D.

       The record 1 indicates that Dr. Sattler completed a “Disability Status Update” form in

April 2011, in connection with Scott’s prior application for benefits. (Tr. 73.) This evidence is

not included in the transcript for this case, and does not pertain to the relevant period. The ALJ

did not err in failing to consider evidence not before him.

       Dr. Ilivicky completed a “Disability Status Update” on October 2, 2015. (Tr. 287-89.)

He listed Scott’s diagnosis as “major depression, recurrent, severe,” with symptoms of severe

low mood, low motivation, slow speech, slow cognition, and passive suicidal thoughts. (Tr.

287.) Dr. Ilivicky stated that Scott’s “cognitive processes, memory [and] decision making

ability” are “all very slow—severely impacted.” (Tr. 288.) Dr. Ilivicky expressed the opinion

that Scott was unable to persist in a work environment,” and is “unable to work.” Id. He

further stated that she is “unable to complete tasks, makes errors in work.” Id.

       The ALJ indicated that he was assigning “little weight” to Dr. Ilivicky’s opinions. (Tr.

27.) He acknowledged that Dr. Ilivicky was a specialist in psychiatry and that he had a

longstanding treating relationship with Scott. Id. The ALJ stated that Dr. Ilivicky’s opinion

was not “very timely,” in that it was provided several months after Scott’s date last insured of

December 31, 2014. Id. The ALJ found that the opinions were not consistent with Dr.

Ilivicky’s own treatment of Scott. Id. For example, he noted that Dr. Ilivicky provided

infrequent outpatient treatment between June 2013 and November 2017, seeing Scott

approximately every three to six months. Id. Dr. Ilivicky did not ever recommend more

frequent outpatient treatment or inpatient care, and his treatment notes reflect only a few changes




1
This evidence is discussed in the opinion of the ALJ from the prior application. The actual
medical records are not available to the undersigned.
                                                                                    Page 10 of 20
to Scott’s psychotropic medication regimen. Id. Finally, the ALJ pointed out that Dr.

Ilivicky’s opinion that Scott is unable to work is an ultimate question reserved to the

Commissioner. Id.

        “It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians.” Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006) (quoting Vandenboom v.

Barnhart, 421 F.3d 745, 749-50 (8th Cir. 2005) (internal marks omitted)). The opinion of a

treating physician will be given “controlling weight” only if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.” Prosch v. Apfel, 201 F.3d 1010, 1012-13 (8th Cir. 2000).

The record, though, should be “evaluated as a whole.” Id. at 1013 (quoting Bentley v. Shalala,

52 F.3d 784, 785-86 (8th Cir. 1997)). The ALJ is not required to rely on one doctor’s opinion

entirely or choose between the opinions. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011).

Additionally, when a physician’s records provide no elaboration and are “conclusory checkbox”

forms, the opinion can be of little evidentiary value. See Anderson v. Astrue, 696 F.3d 790, 794

(8th Cir. 2012). Regardless of the decision the ALJ must still provide “good reasons” for the

weight assigned the treating physician’s opinion. 20 C.F.R § 404.1527(d)(2).

       The ALJ must weigh each opinion by considering the following factors: the examining

and treatment relationship between the claimant and the medical source, the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the physician provides support for his findings, whether other evidence in

the record is consistent with the physician’s findings, and the physician’s area of specialty. 20

C.F.R. §§ 404.1527(c)(1)-(5), 416 .927(c)(1)-(5).

       Scott first saw Dr. Ilivicky in June 2013, at which time she complained that her adult son



                                                                                     Page 11 of 20
hated her and was disrespectful toward her. (Tr. 263.) She also reported that her application

for disability benefits had been denied and that she was appealing the decision. Id. Scott

described herself as forgetful. Id. Dr. Ilivicky diagnosed Scott with depression and grief. Id.

He prescribed psychotropic medications. Id. Scott next saw Dr. Ilivicky in September 2013, at

which time she again reported problems with her children and her disability claim. (Tr. 262.)

Upon mental status examination, Dr. Ilivicky noted Scott seemed confused and was very slow.

Id. He remarked that he was not sure what medications she was taking. Id. In March 2014,

Dr. Ilivicky found that Scott seemed more alert. (Tr. 261.) In September 2014, Scott reported

that she was “not doing good.” (Tr. 260.) She reported issues with her ex-husband and

children. Id. On examination, she was disheveled, exhibited intermittent eye contact, her

speech was slightly dysarthric, her memory was decreased, and her affect was “fragile.” Id. In

April 2015, Scott reported her adult son had a drug problem and she had to kick him out. (Tr.

259.) Upon examination, Scott was well-groomed, she reported her mood was better, her affect

was appropriate, and she seemed more alert. Id.     In September 2015, Scott reported that her

son was in prison. (Tr. 258.) Upon examination, she was well-groomed but mildly disheveled;

and her speech was slow, but she was more alert. Id.

       The ALJ provided sufficient reasons for assigning little weight to Dr. Ilivicky’s opinions.

The opinions were provided in October 2015, almost ten months after Scott’s insured status

expired. Dr. Ilivicky saw Scott infrequently during the time right before and after the relevant

period; he saw Scott only four times between June 2013 and December 2014. His treatment

notes reveal Scott experienced some distress due to issues with her son and ex-husband, and was

occasionally found to be slow and disheveled on examination. These findings are not

supportive of a disabling mental impairment. Further, as the ALJ noted, Dr. Ilivicky did not



                                                                                   Page 12 of 20
provide any specific limitations, but only offered the conclusion that Scott was unable to work.

This is a finding reserved for the Commissioner. See McDade v. Astrue, 720 F.3d 994, 1000

(8th Cir. 2013) (judgment regarding whether a claimant is disabled is reserved for the

Commissioner).

       Scott next argues that the ALJ erred in according “little, if any” weight to the opinion of

her treating therapist Stacy Guetschow. Like the opinion of Dr. Sattler discussed above, Ms.

Guetschow provided an opinion that was submitted in connection with Scott’s prior application.

(Tr. 72.) Specifically, the decision of the prior ALJ indicates Ms. Guetschow authored a letter

stating Scott should be on short-term disability starting on June 26, 2009. Id. There is no

evidence from Ms. Guetschow in the instant record. Indeed, Ms. Guetschow’s opinion that

Scott was entitled to short-term disability in 2009 is not relevant to this case. Thus, Scott’s

claim lacks merit.

       Although not directly challenged by Scott, the ALJ afforded “very little weight” to the

opinion of her chiropractor, Dr. David S. Turnbull., as it did not pertain to the relevant period.

(Tr. 26.) The ALJ next discussed the opinion of pain management physician Stephen Schmidt,

M.D. (Tr. 26.) Dr. Schmidt completed a form dated October 5, 2017, in support of Scott’s

application for disabled license plates. (Tr. 26, 409-10.) He expressed the opinion that Scott

cannot ambulate or walk fifty feet without stopping to rest due to a severe and disabling arthritic,

neurological, orthopedic, or other severe and disabling condition. Id. He indicated that this

was a “temporary disability” expiring on January 5, 2018. Id. The ALJ assigned “very little

weight” to this opinion because: (1) it was untimely, as it was provided nearly three years after

Scott’s date last insured; (2) the limitations were described as temporary; and (3) it was not

supported by any explanatory rationale or specific findings. (Tr. 26.) The ALJ provided proper



                                                                                      Page 13 of 20
reasoning for according little weight to the opinions of Drs. Turnbull and Schmidt.

       2.      RFC

       Scott next argues that there is no medical evidence in the record addressing her physical

ability to perform in the workplace. Scott contends that the ALJ was therefore required to

develop the record. She argues that the ALJ’s failure to obtain additional medical evidence

renders the RFC without the support of substantial evidence.

       RFC is what a claimant can do despite her limitations, and it must be determined on the

basis of all relevant evidence, including medical records, physician’s opinions, and the

claimant’s description of her limitations. Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir.

2001). Although the ALJ bears the primary responsibility for assessing a claimant’s RFC based

on all relevant evidence, a claimant’s RFC is a medical question. See Lauer v. Apfel, 245 F.3d

700, 704 (8th Cir. 2001); Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000). Therefore, an ALJ

is required to consider at least some supporting evidence from a medical professional. See

Lauer, 245 F.3d at 704 (some medical evidence must support the determination of the claimant’s

RFC); Casey v. Astrue, 503 F.3d 687, 697 (8th Cir. 2007) (the RFC is ultimately a medical

question that must find at least some support in the medical evidence in the record).

       In determining Scott’s RFC, the ALJ discussed the objective medical evidence. He first

summarized Scott’s history of back surgeries. He stated that Scott developed chronic low back

pain due to lumbar degenerative disc disease in 2006 and underwent lumbar spine

hemilaminectomy and microdiscectomy surgery at L4-L5 and L5-S1 in January 2008. (Tr. 22,

71-73.) Scott continued to complain of low back pain symptoms following surgery. Id. She

underwent a spinal cord stimulator implantation in June 2008. Id. A CT scan of the lumbar

spine Scott underwent in March 2009 revealed a mild disc bulge at the L4-L5 level that was



                                                                                   Page 14 of 20
unchanged from earlier studies. Id. Scott has continued to complain of low back pain. Id.

       Scott presented to pain management physician, Brian Smith, M.D., on November 3,

2014—her alleged onset of disability date—with complaints of pain in her lower back, right leg,

and right hip. (Tr. 22, 264.) She reported that she was doing well on her regimen of

Methadone 2 and Norco. 3 Id. Dr. Smith noted that Scott “reiterates that she does well on her

combination of medicine.” Id. Upon examination, Scott was in no acute distress; she appeared

well-groomed; there were no bodily deformities visible upon examination; she was oriented to

person, place, and time; her recent and past memory appeared appropriate as tested by her ability

to recall past and present particulars of history; her affect was normal; her mood as appropriate;

and she did not exhibit any signs of depression or undue anxiety. (Tr. 264-65.) Dr. Smith

diagnosed Scott with lumbar post-laminectomy syndrome, and refilled her prescriptions for

Methadone and Norco. (Tr. 265.) She was instructed to return for follow-up in three months.

Id. Scott returned on January 15, 2015, reporting that she ran out of one of her medications and

requesting an increase in her dosage of Methadone. Id. She reported an increase in her pain, in

that her medications provided about thirty percent relief. Id. On examination, Scott was in no

acute distress, was well-groomed, oriented, her recent and past memory appeared appropriate,

her affect was normal, her mood was appropriate, and she did not exhibit any signs of depression

or undue anxiety. (Tr. 266-67.) Dr. Smith increased Scott’s Methadone, although he advised

her he was not sure an increase was what she needed. (Tr. 267.)



2
Methadone is a narcotic analgesic. See WebMD, http://www.webmd.com/drugs (last visited
March 25, 2020).
3
 Norco contains a combination of narcotic (hydrocodone) and non-narcotic (acetaminophen)
analgesics and is indicated for moderate to severe pain. See WebMD,
http://www.webmd.com/drugs (last visited March 25, 2020).


                                                                                    Page 15 of 20
       Scott underwent x-rays of the lumbar spine on January 19, 2015, which revealed scoliosis

with right convexity at L3, degenerative disc space narrowing and anterior and posterior

spondylosis at L4-L5, osteopenia, and normal lumbar vertebral heights. (Tr. 22, 442.)

       Scott established care with chiropractor Dr. David Turnbull on January 21, 2015, at

which time she complained of right-sided back, hip, and leg pain for four days, following a

motor vehicle accident that had occurred on January 16, 2015. (Tr. 23, 436.) Upon

examination, Scott had a slightly antalgic gait, severely restricted lumbar range of motion on

extension, moderately restricted lumbar range of motion on flexion, and negative straight leg

raise test. (Tr. 23, 437.)

       The ALJ noted that the medical evidence demonstrates some subsequent worsening of

Scott’s lumbar post-laminectomy syndrome after her date last insured. (Tr. 23.) For example,

in June 2016, Dr. Smith observed Scott walked very slowly and had difficulty rising from a

seated to a standing position. (Tr. 23, 299.) In October 2016, Dr. Smith noted that Scott

ambulated with a cane to help steady her gait. (Tr. 23, 301.) In September 2017, Dr. Smith

observed tenderness along the lumbar paraspinous muscles and a positive straight leg raise

bilaterally. (Tr. 423.) Scott underwent a CT scan of her lumbar spine in September 2017,

which revealed lumbar facet arthropathy and some mild stenosis. (Tr. 23, 426.)

       The ALJ stated that there was no diagnostic imaging showing any disc herniation,

neuroforaminal or central canal stenosis, arachnoiditis, or nerve root impingement prior to the

date last insured. (Tr. 23.) Additionally, Scott did not demonstrate an abnormal gait, decreased

lumbar range of motion, abnormal lower extremity strength or sensation, the use of an assistive

device, or positive straight leg raise testing during the relevant period. (Tr. 23-24.) Rather, at

her only treatment visit during the period at issue, she reported that she was doing well on her



                                                                                    Page 16 of 20
medication regimen . (Tr. 24, 264.) Her pain management physician did not restrict her

activities, and instead encouraged her to be active. Id. There is no evidence Scott received

emergency room or urgent care treatment for pain during the relevant period. (Tr. 24.) The

ALJ concluded that the imaging results, findings on clinical examination, and Scott’s course of

treatment all support the determination that she retained the ability to perform a limited range of

light work through her date last insured. Id.

       With regard to Scott’s mental impairments, the ALJ first noted that Scott underwent a

psychological examination performed by Dr. David Lipsitz on March 31, 2011, in connection

with her prior application for benefits. (Tr. 25.) Dr. Lipsitz diagnosed Scott with borderline

intellectual functioning, based on IQ testing he administered. Id. The ALJ noted that, despite

this diagnosis, Scott has not reported a history of special education services and instead

completed medical assistant training at age 26. Id. Additionally, she has a long history of

semi-skilled work at the level of substantial gainful activity, which she stopped performing in

2009 due to her physical, not intellectual, impairment. Id.

       The ALJ next stated that Scott received treatment for her long history of depression with

Dr. Ilivicky during the relevant period, and that Dr. Ilivicky prescribed and managed Scott’s

psychotropic medications. (Tr. 24.) He noted that there is no indication that Scott’s symptoms

worsened between the amended alleged onset date and the date last insured, and Scott did not

require emergency care or inpatient hospitalization during this time. Id. At Scott’s most recent

visit with Dr. Ilivicky prior to her date last insured, on September 19, 2014, she exhibited a

disheveled appearance, intermittent eye contact, slightly dysarthric speech, a constricted and

fragile affect, and a decreased memory. (Tr. 24, 260.) On her November 3, 2014 visit with Dr.

Smith, however, she displayed a well-groomed appearance, appropriate mood, normal affect,



                                                                                     Page 17 of 20
appropriate recent and remote memory, and did not exhibit any signs of depression or undue

anxiety. (Tr. 25, 265.) Dr. Smith noted the same findings at Scott’s visit on January 15, 2015,

shortly after her date last insured. (Tr. 25, 267.) The ALJ concluded that the overall evidence

supports the finding that Scott retained the ability to perform simple, routine, and repetitive tasks

through the date last insured.

       In determining Scott’s RFC, the ALJ also discussed inconsistencies in Scott’s testimony.

He noted that Scott testified at the hearing that she had been using a cane and a back brace since

2014, yet the record indicates otherwise. (Tr. 31, 56.) For example, Scott did not report using

a cane on the function report completed in January 2016. (Tr. 31, 202-09.) Further, medical

records do not note the usage of a cane until October 2016. (Tr. 31, 301.) Additionally, the

ALJ pointed out that Scott traveled to California for a month to visit her sister in January of

2015, despite her allegations that she was unable to leave the house at that time due to her

depression and pain. (Tr. 31, 51, 259, 266.) The ALJ properly considered these

inconsistencies in Scott’s statements.

       Scott argues that the ALJ failed to properly develop the record in that he did not obtain

additional medical evidence regarding Scott’s physical limitations. An ALJ has a duty to fully

and fairly develop the record, and failure to do so is reversible error when the record “does not

contain enough evidence to determine the impact of a claimant’s impairment on his ability to

work.” Byes v. Astrue, 687 F.3d 913, 915-16 (8th Cir. 2012). “However, the burden of

persuasion to prove disability and to demonstrate RFC remains on the claimant.” Eichelberger

v. Barnhart, 390 F.3d 584, 592 (8th Cir. 2004). “An ALJ’s duty to develop the record arises

only if a crucial issue was undeveloped.” Leininger v. Colvin, No. 4:12-CV-623 JCH/TIA, 2013

WL 5276039, at *14 (E.D. Mo. Sept. 18, 2013).



                                                                                      Page 18 of 20
       Here, the record as a whole contained sufficient evidence for the ALJ to make his

determination. It is true that there is no medical opinion in the record mirroring the ALJ’s RFC

findings. No such opinion, however, is required. Although an RFC must be based “on all

relevant evidence, including the medical records, observations of treating physicians and others,

and an individual’s own description of his limitations,” an RFC is nonetheless an “administrative

assessment”—not a medical assessment—and therefore “it is the responsibility of the ALJ, not a

physician, to determine a claimant’s RFC.” Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir.

2016). Thus, “there is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant is

responsible for providing evidence relating to her RFC and the Commissioner is responsible for

developing the claimant’s “complete medical history, including arranging for a consultative

examination(s) if necessary, and making every reasonable effort to help [the claimant] get

medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §§ 404.1545(a)(3),

416.945(a)(3) (emphasis in original).

       The ALJ found that Scott had the RFC to perform light work with the following

additional limitations: only occasionally balance, stoop, kneel, crouch, crawl, and climb ramps

or stairs; could never climb ladders, ropes, or scaffolds; should avoid unprotected heights and

exposure to hazardous machinery; and was limited to simple, routine, and repetitive tasks.

(Tr. 21-22.)

       In making this determination, the ALJ summarized the medical evidence from the

relevant period and found it was inconsistent with Scott’s allegations of disability. Treatment

notes from on and around Scott’s alleged onset of disability date reveal Scott was doing well on

her prescription pain medication regimen, was in no acute distress, was well-groomed, was



                                                                                   Page 19 of 20
oriented in all spheres, her memory was normal, her affect was normal, her mood was

appropriate, and she did not exhibit any signs of depression or undue anxiety. The ALJ

nonetheless credited Scott’s allegations of pain and limitations related to her back impairment in

limiting her to a very restricted range of light work. He took into account her mental

impairments when limiting her to simple, routine, and repetitive work. The ALJ also properly

considered the fact that Scott did not require use of an assistive device and that she was able to

travel to California within a month after the relevant period. The Court finds that substantial

evidence on the record as a whole supports the ALJ’s RFC determination. Scott has failed to

demonstrate the presence of a disabling impairment during the relevant period.

       In her final argument, Scott contends that the ALJ failed to apply the lower of two

exertional levels of the Grids. In support, Scott cites the applicable regulations, including the

statement that vocational expert testimony is advisable for cases in which exertional limitations

are “in the middle” of regulatory criteria. (Doc. 14 at p. 9.) Scott’s argument lacks merit. The

ALJ in the instant case did not apply the Grids. Instead, he obtained the testimony of a

vocational expert to “determine the extent to which these limitations erode the unskilled light

occupational base, through the date last insured.” (Tr. 33.) The vocational expert testified that

Scott was capable of performing other work existing in significant numbers in the national

economy. Id. Thus, the ALJ complied with the relevant Regulations in finding Scott was not

disabled during the relevant period.

       Accordingly, Judgment will be entered separately in favor of Defendant in accordance

with this Memorandum.

                                              /s/ Abbie Crites-Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE
Dated this 31st day of March, 2020.

                                                                                     Page 20 of 20
